*By the Court.
Several exceptions, plausible in themselves, having been taken against the plaintiff’s [*70 right, it becomes the duty of the court to examine them minutely. The public are materially interested in the establishment of certain principles regulating the titles of landed property ; on the correct application of those principles to the different cases which may occur, the peace and safety of society must depend.
The act of 9th March 1796, “ to compensate David Meade “ and others,” was grounded on this conformity to the provisions of the law, passed on the 28th March 1787. (Loose Laws 270.) “ They had performed on their part, all the requisites necessary “to their obtaining the benefits of the said law ; and it was but “just, that the persons complying with the terms of the law “ aforesaid, while the law was in existence, should be entitled “ to the benefits of the same.” By the 9th section of the former law, the claimants under Pennsylvania rights were to be allowed an equivalent for their claims, either in the old or new purchases, at their option; and “ warrants and patents, and all other acts of “the public offices relating thereto, were to be “ performed free of expence.” Possessed of these meritorious claims, they are allowed by the law of 9th March 1796, to have a credit in the books of the receiver general for the sums justly found due to them, either in “ taking out new warrants in any “ part of the state where vacant land might be found, or paying “arrearages on former grants.” To effectuate the declared intentions of the legislature, and preserve the stipulated public faith inviolate, these persons must necessarily be entitled to new warrants, notwithstanding the general expressions in the former acts of 22d April 1794, or its supplement of the 22d September 1794, (3 St. Laws 636,) where the lands were not previously improved. No certificates of judges or justices were necessary in the case of other citizens applying for warrants for lands, *70lying north and west of the rivers Ohio and' Allegheny, and Conewango creek, and therefore were not to be exacted from this class of public creditors; but every condition of improvement, building a house and five years residence, and every other regulation were equally binding on them as others.
But it has been objected, that the warrant of Henry Meade is indescriptive of any particular place, and wants precision. It is answered, that it is reduced to certainty by the survey. The effect of the loose wording thereof might have been, that if a subsequent warrant had come to the hands of the deputy surveyor, especially describing a particular spot between the outlet of Little Coneat Lake and Sandy Creek, before a survey has been *made on this indeterminate warrant, it would have *71] been postponed thereby.
As to the survey not having been returned, it was the fault of the district surveyor, who had received his legal fees, and shall not prejudice the party, in any other case than that of a shifted application or warrant. Such have been our uniform decisions.
Every presumption is in favour of a draft of survey duly certified by the proper officer. It is powerful evidence, that a survey was fairly, regularly, and legally made, unless it is rebutted by other proof. The security of landed titles rests greatly on this rule, and it would be dangerous in the extreme to shake it. No testimony has been adduced to shew that this survey was not made by the deputy surveyor going on the ground, and therefore the presumption stands in its favour.
Much reliance has been placed on the last clause of the law of 22d April 1794. It is certainly penned very incorrectly. It might at first be supposed to imply, that warrants particularly descriptive might affect the equitable claims of previous bona fide improvers of the same lands. But it will scarcely be contended, that this could have been the real intention of the legislature, considering the different expressions of the public will, in a variety of acts, since the revolution, on the subject of improvement rights. In the preceding part of the section, the words settlement and improvement seem ranked as synonymous expressions, though the latter word only is inserted in the close of the law. In fact, an improvement, as defined by the act of 30th December 1786, 2 St. Laws, 488, has the same meaning, as an actual settlement under the act of 3d April 1792, Addis. 335, except that the latter points out precisely the extent of it, by clearing 2 acres for each 100, erecting a messuage, and residing thereon five years. The former law describes an improvement “ as an actual, personal, resident settlement, with a “manifest intention of making it a place of abode, and con“tinued from time to time, unless interrupted by the enemy,” &c. We are however of opinion, that if a doubt could be supposed to arise under the expressions of the act of the 22d April 1794, they are removed by the supplement thereto, passed at the next sessions, on the 22d September, 3 St. Laws, 636, *71which in several instances alters and supercedes the provisions of the first act, and secures settlements and improvements made under the law passed 3d April 1792.
Cited in 3 Yeates 277 to show that actual settlements were requisite in the case of warrants issued under the Act of March 9, 1796.
Cited W. & S. 75.
Cited in 59 Pa. 164 in support of the proposition that every presumption is in-favor of a draft of survey duly certified by the proper officer.
Referred to in 1 S. & R 523.
Messrs. Sample and Collins pro quer.
How then stand the pretensions of either of the defendants ? Though Haymaker had a survey made for him, he,had no settlement whereon to ground it; and therefore it is a mere nullity, and gives no right whatever.
Stevens began to make what has been styled an improvement, *three days before the plaintiff’s warrant was entered r..., with the district surveyor. But he had an actual settlement, [*72 miles distant, whereon he resided, and which he now holds, as an actual settler. He could not have two resident settlements, two homes at the same moment. If he could secure the title of more than one place by actual settlement, wealthy men might do the same thing to any extent, and the poor would thus be prevented from all means of obtaining land, which could never have been intended.
Glancey can derive no claim under either Haymaker or Stevens ; he himself did not cross the Ohio, until the latter end of 1797, more than nine months after the survey.
On the whole therefore, the result is, that the plaintiff has the only right recognized by the law, and we are clearly of opinion, that he is entitled to recover.
Verdict for the plaintiff.